Citation Nr: 1824392	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-connected thoracic aortic aneurysm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1979 and also from June 1990 to September 1999.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

Throughout the claims period, the Veteran's thoracic aortic aneurysm measured less than five centimeters in diameter, was asymptomatic, did not preclude exertion, and did not require surgical intervention. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for aortic aneurysm have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7110 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's thoracic aortic aneurysm disability is assigned a noncompensable rating under Diagnostic Code (DC) 7110.  The Veteran argues that this disability rating does not adequately reflect the symptomology of his disability. 

Under DC 7110, a 60 percent rating is warranted if the aortic aneurysm precludes exertion.  A 100 percent rating is warranted if the aortic aneurysm is five centimeters or larger in diameter, or is symptomatic, or for an indefinite period from the date of hospital admission for surgical correction.  38 C.F.R. § 4.104, DC 7110 (2017).  Although DC 7110 does not provide for a zero percent rating, a noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017). 

On January 2013 evaluation, a thoracic aortic aneurysm was found incidentally in a baseline chest x-ray in November 2012 by the Veteran's primary care physician.  The Veteran was not symptomatic at that time.  The aneurysm was confirmed with a chest CT scan in December 2012.  The VA examiner indicated that the ascending aorta is normally up to 2.9 cm and the measurement on the Veteran's CT scan was 4.0 cm.  It was noted that at the time of the January 2013 examination, the Veteran had an aortic aneurysm, which was not 5 centimeters or larger in diameter or symptomatic, and did not preclude exertion.  It was further noted that the Veteran did not have any post-surgical residuals due to treatment for aortic aneurysm.  He did not have had an amputation of an extremity due to a vascular condition, and he did not require the use of an assistive device as a normal mode of locomotion.  The Veteran had no functional impairment due to a vascular condition, and the condition did not impact his ability to work.

In in October 2014 Heart Condition Disability Benefits Questionnaire completed by the Veteran's VA treating physician, he diagnosed an ascending aortic aneurysm measuring 3.6 cm.  The VA physician indicated that the aneurysm was found on a chest x-ray and confirmed on a CT scan in December 2012.  The Veteran had no hospitalizations for the treatment of any diagnosed heart conditions.  

Also of record are the Veteran's out-patient VA medical treatment records.  A notation from January 2014 shows the diagnosis of a small ectatic ascending aortic aneurysm, measuring 3.6 cm.  The Veteran reported experiencing some chest pain after exercise, but not during exercise.  He reported having the ability to run two to three miles at a time without any chest pain.  He further reported shooting chest pain for two to three seconds.  Further, a notation from June 2014 revealed that the Veteran was running two miles a day, several days a week, in an effort to keep his weight down.  The Veteran lost 20 pounds, and did not believe that this exercise aggravated his symptoms. 

In light of the foregoing, the Board finds that for the entire period on appeal, the Veteran's thoracic aortic aneurysm disability did not warrant a compensable rating.  At no time did the aortic aneurysm preclude exertion.  38 C.F.R. § 4.104, DC 7110.  As reflected in the VA medical treatment records, the Veteran was able to run two to three miles at a time several times a week and even lost weight.  Further, at no time was the Veteran's aortic aneurysm five centimeters or larger in diameter.  Id.  The largest diameter recorded was four centimeters.  Finally, at no point was the aortic aneurysm symptomatic or required surgical correction.  Id.  As such, an increased rating is not warranted.  

In an October 2015 brief, the Veteran's representative argued that the Veteran had experienced multiple symptoms that he attributed to his thoracic aortic aneurysm.  Therefore, he contended that the severity of his condition is not adequately contemplated by the schedular rating criteria and requested extraschedular consideration. 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the Rating Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, pursuant to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 299 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Turing to the first step of the Thun extraschedular analysis, the Board finds that all of the symptomatology and impairment caused by the Veteran's service-connected thoracic aortic aneurysm is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The evidence in this case does not show a disability picture so exceptional that the assigned schedular evaluation is inadequate.  The record reflects that the Veteran's thoracic aortic aneurysm was asymptomatic.  Although the VA medical treatment records reflect reports of chest pain, the Veteran's attending cardiologist indicated in January 2014 that this pain was most likely non-cardiac.  Further, the Veteran's disability did not cause any functional impairment or impede his ability to work.  

Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against a compensable rating, or referral for an extraschedular rating, for the Veteran's thoracic aortic aneurysm.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Entitlement to an initial compensable rating for service-connected thoracic aortic aneurysm is denied. 



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


